Hoar, J.
When three warrants are given to the sheriff in cases for flowing lands, which the law requires to be tried before the same jury, he is to serve them as if they were but one, and to charge for the service, and for summoning jurors, and notifying the parties, the same fees as if there were but one warrant; and the compensation to be allowed him for presiding is to be the same as if the same time were occupied upon the trial of one case. Richardson v. Curtis, 2 Cush. 341. These costs for service of the warrants and presiding at the trial are to be apportioned equally between the three cases.
If the compensation allowed by the court of common pleas for presiding at the trial was fixed at the whole sum taxed in the three cases, then it is already rightly apportioned. But if the whole sum allowed has been charged in each case, then two thirds of the charge in each case is to be deducted.